Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 line 4 is objected to because of the following informalities:  “the printed circuit board” should be “a printed circuit board.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20140063833 (“Park”) in view of Deng US 20190278181 (“Deng”).
Re 1: Park teaches:
 at least one pixelated light source 110 comprising a number of electroluminescent emitters 111,112 distributed into a plurality of pixels and capable of emitting light rays (Fig. 9; ¶55);
a projection optic 300 arranged to direct an image toward an outside of the light module;
a light beam formed by said emitting light rays from said pixelated light source, and characterized in that the light module includes,
a mask 210 arranged between said pixelated light source and the projection optic in order to prevent a portion of light rays originating from said pixelated light source from being reflected by regions arranged outside said electroluminescent emitters (Fig. 9; ¶43).

Park does not explicitly teach wherein the mask is made of an electrically conductive material.

Deng teaches wherein the mask is made of an electrically conductive material (¶26; claim 8).

Deng teaches using chrome metal to make the mask. Specifically, chrome is known for its non-corrosive properties in addition to being durable. Additionally, Deng clearly teaches that a type of metal can be used as an optical mask. And, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the metal, at least chrome metal, is known the be suitable as a material for a mask. Thus, the selection of metal as a mask is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park with Deng’s teachings in order to use chrome metal which is known to be anti-corrosive and chrome metal is known for its suitability as an optical mask.

Re 5: wherein the mask is attached to a printed circuit board or to a base to which said printed circuit board or said pixelated light source is attached, or wherein the mask is attached to the projection optic (the mask is at least indirectly attached to the projection optic).

Re 6: wherein a surface of the mask that is oriented toward the projection optic has a light reflectance of lower than 25% (note: the mask totally blocks the light).

Re 10: further comprising a cooling plate arranged directly or indirectly against said pixelated light source on an opposing side of the projection optic in order to cool said pixelated light source, the cooling plate adapted to connect to a cooling device or a thermal radiator (¶41).

Re 12: wherein the projection optic includes at least one projection system arranged so as to project the image generated by said pixelated light source (Fig. 9).

Re 13: A headlamp of a motor vehicle comprising a light module of claim 1 (¶11).

Re 15: wherein a surface of the mask that is oriented toward the projection optic has a light reflectance of lower than 5%.
	
Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Deng as applied to claim 1 above, and further in view of Hering et al US 2014/0146553 (“Hering”).
Re 2: Park and Deng do not explicitly disclose further comprising a printed circuit board connected to said pixelated light source by at least one electrical connection attached to at least one connection track of said pixelated light source, said mask comprising an opening so as to allow the light beam originating from said pixelated light source to pass and to at least partially cover said electrical connection or said connection track or the printed circuit board.
However, Park does show the LEDs mounted onto a substrate that resembles a PCB.

Hering teaches/discloses comprising a printed circuit board connected to said pixelated light source by at least one electrical connection attached to at least one connection track of said pixelated light source, said mask comprising an opening so as to allow the light beam originating from said pixelated light source to pass and to at least partially cover said electrical connection or said connection track or the printed circuit board (Figs. 1, 10; ¶27).
Specifically, Hering teaches connecting an LED to a PCB and the electrical interconnection is effectuated by means of an electrical connection and track. PCB’s are a well-known standardized electrical interconnection unit that allows for not only the LED to be electrically connected to a circuit, but the addition of other electrical components. Moreover, once Hering’s PCB and connections are combined into the disclosed device of Park and Deng, the latter’s mask would necessarily cover at least one of the recited components. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park and Deng’s disclosure with Hering’s teachings in order to effectuate a well-known and stable electrical interconnection.

Park, Deng, and Hering disclose
Re 4: wherein said electrical connection consists of links that are attached to a number of surfaces of said printed circuit board, respectively, and of said pixelated light source that is oriented on a side of the projection optic.

Re 11: further including a cooling plate arranged against said pixelated light source on an opposing side of the projection optic in order to cool said pixelated light source, the cooling plate adapted to connect to a cooling device or a thermal radiator (Park ¶41), wherein the cooling plate is arranged so that an upper surface of the printed circuit board is substantially flush with an upper surface of said pixelated light source (Id.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Deng as applied to claim 1 above, and further in view of Chee et al. US 2018/0210195 (“Chee”).
Park and Deng are silent as to whether wherein the mask is made of a metal or a metal alloy, that includes aluminum or an aluminum alloy.

Chee teaches wherein the mask is made of a metal or a metal alloy, that includes aluminum or an aluminum alloy (¶28).
It is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, aluminum and alloys thereof are known the be suitable as a material for a mask. Thus, their selection as a mask is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park with Deng’s teachings in order to use aluminum or an alloy thereof as it is known for its suitability as an optical mask.

Allowable Subject Matter
Claims 3, 8-9, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 3: “particularly covering all parts of each said electrical connection that is positioned above the printed circuit board and at least a portion of each said electrical connection that is positioned above said pixelated light source.”

Re 8: wherein the mask is separated from said pixelated light source by a distance of between 0.2 mm and 5 mm.

Re 9: wherein the mask is electrically connected to a ground circuit.

Re 14: wherein the mask is separated from said pixelated light source by a distance of between 0.2 mm and 1.5 mm.

Conclusion
Relevant prior art cited yet not specifically relied upon:
US 20170274254: teaching that chrome is anti-corrosive (¶49);
US 20190195459 teaching LED light source with optical absorber and projection lens (Figs. 1-2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875